Citation Nr: 0311126	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979 and from November 1981 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from an April 1994 rating decision that 
denied service connection for a right knee disorder.

The veteran and his wife testified before a local hearing 
officer in March 1995.  The veteran testified before a member 
of the Board in March 1998.  Copies of the transcripts of 
those hearings are of record.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).

When this case was first before the Board in August 1988, the 
Board remanded it for further development.  On return to the 
Board in December 2000, other issues in appellate status at 
that time were decided, and the case was remanded for further 
development on the issue of the right knee disorder under the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  The Board also ordered a medical 
examination and opinion on the etiology of the right knee 
disorder.

In a letter dated in July 2001, the RO advised the veteran of 
the VCAA, and attempted to comply with the notification 
requirements of the VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, by informing the veteran of the evidence and 
information needed to substantiate his claim, the evidence 
and information that he should submit, and the assistance 
that VA would provide in obtaining evidence and information 
on his behalf.  No time limit was specified for submission of 
the requested evidence.  

In an October 2002 letter requesting additional information 
from the veteran and seeking clarification of his claims, the 
RO informed the veteran that he would be afforded a period of 
30 days in which to submit the additional evidence and 
information and that his claim would be decided on the 
current record if the requested evidence and information were 
not received within the days allotted.  The 30-day period 
imposed for the submission of additional evidence and 
information is contrary to the provisions of 38 U.S.C.A. § 
5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should issue another letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a) and specifically informing 
him that the requested information 
and evidence must be received within 
one year of the date of the RO's 
letter.

2.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence, including evidence added 
to the record after the last 
supplemental statement of the case 
(SSOC), and readjudicate the issue 
on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a SSOC, and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

